HOUGH, Circuit Judge.
On the afternoon of a summer day, in fair weather, and the ebb tide of the East River, the steam lighter Scotia was struck or “side-swiped” on her stem by a passing ear float attached to the port side of the tug Auburn, and a few seconds later was hit by the steam lighter Penóles on the starboard side near the stem. This suit is to recover the damages caused by these practically simultaneous collisions.
The masters of the three steam vessels involved promptly reported in writing to the local inspectors, and about four years later' two of them testified in open court as to the same matters; the master of the Scotia failed to appear. Our findings of fact are largely influenced by the discrepancies between the statements, separated by so long an interval of time.
It is certain that Scotia was lying at the end of Pier 8, East River, head to the ebb tide, and started for Pier 38, Brooklyn; therefore, she went ahead under a port helm, intending to straighten • out after turning much more than 90 degrees. This maneuver would expose her, moving slowly and on no settled course, to everything coming up the river and near the pierhead line. Consequently the special circumstance rale applied to her. The John Rugge, 234 F. 861, 148 C. C. A. 459; The Newark (C. C. A.) 289 F. 801.
When the Scotia was thus leaving Pier 8, Auburn with her tow and Penóles unincum-bered were no further away than off the slip between Piers 6 and 7, coming up against the tide, and so near the pier head line that before Scotia got on her course for Pier 38, Brooklyn, Auburn’s tow scraped her stem, and Penóles struck just forward of the fantail. For the damage resulting the court below held both Auburn and Pe-nóles responsible, and both have appealed.
Determination of this matter plainly rests on ascertainment of what, if any, arrangements for clearing were made by signal, and how near the pier ends all parties were at and just before collision. Penóles asserts that her speed was three knots, and Auburn was going enough faster to overtake and pass Penóles ■ on the latter’s starboard side just before collision. Consequently the time between Scotia’s leaving the pier and collision off the same pier (having regard to the known width of the slips) was certainly less than two minutes.
As to distance out in the river, Auburn’s report to inspectors declared that she was “going up near the center of the East River.” This is untrue, and the master did not repeat the statement in court, while his mate declared that the Scotia was no more than 150 or 200 feet out in the river just before collision. We find that she was certainly no more, and probably less, than that distance out, because, as Scotia lay right across the stream as Auburn’s float passed up and seraped her, there was not enough room between her stem and the pier end for Penóles to go clear. Scotia, when struck, was lying perfectly still and across the stream.
Auburn’s master reported to the inspectors that he blew one whistle to Scotia, and received one in reply; he testified in court that he blew one whistle twice, and Scotia replied to his second signal, and his mate (on the ear float) declared that, when Auburn blew, Scotia was but 50 feet from the float. Penóles’ master reported that “signal from Scotia was received and answered”; but at trial this was changed to hearing one whistle from Scotia, which he concluded was for the Auburn, whereupon Penóles stopped her engines.
Scotia’s master reported that he blew two whistles to Penóles, which answered with two, and stopped to let Auburn go by his bow, “beeaus'e it was evident I could not *763cross Ms bow in safety.” At the trial his deck hand denied that Scotia blew any whistles at all. Both witnesses and reports from the steam lighters assert that Auburn was “squeezing in” or “crowding” toward the Manhattan shore, and for that reason scraped Scotia’s bow with her car float, and prevented Scotia from giving room under her stern for Penóles to pass between pier ends and said stem. Auburn’s master did not know what was meant by the special circumstance rule, and regarded himself as obliged to hold Ms course and speed, because ho had Scotia on his port bow; as for Penóles, he “did not notice her no time.”
If, as above pointed out, the Scotia was affected by the rule of special circumstance, so were the other vessels. Where the Scotia was ajid what she was trying to do was apparent to both Penóles and Auburn. All the craft were very near the Manhattan shore, and the probability of that happening which did happen was apparent as soon as Scotia started; i. e., that Scotia could not move fast enough to cross Auburn’s bow, and, if she stopped, Penóles could not go under her stern. Yet the latter boat did not stop her engines until collision was inevitable, and Auburn never noticed Penóles, and therefore never knew how that lighter complicated the situation.
Both the appellants were violating the East River statute, but we need not appeal to that law as a “contributing cause” of collision (The Morristown [C. C. A.] 278 F. 714), but the reason for the violation was the bad custom of hugging the Manhattan shore to avoid the strength of the ebb (The Black Diamond [C. C. A.] 273 P. 811). If, however, we accept appellant’s contention that violation of the statute was a condition and not a cause of collision, the rule of special circumstances still compels us to find that Scotia was at fault for leaving a place of safety without looking to see how she would block the way of vessels plainly visible, and for making no arrangements by signal before assuming a place of obvious danger, and Auburn at fault for failing to observe the plight of Penóles, which she overtook and bottled up under Scotia’s stern, and both Petioles and Auburn for not timely stopping and reversing, if necessary, in the face of the situation presented by Scotia’s stopping.
Wo regard the evidence of Auburn’s “crowding in” to the Manhattan shore, as an optical illusion perhaps originating in the shape of the shore just below Pier 8; but the evidence, even when so explained, emphasizes how near all parties were to the shore, and the instant necessity of stopping when Scotia showed herself as an inevitable disturber of traffic.
Decree reversed, with one bill of costs to appellants, and cause remanded, with direction to allocate damages in equal parts among the three parties to suit. Costs below to be similarly allocated.